         Case 3:20-cv-00283-BAJ-EWD              Document 9       05/08/20 Page 1 of 10



                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

POWER COALITION FOR                                                    CIVIL ACTION
EQUITY AND JUSTICE, ET AL.

VERSUS                                                                 NO. 20-283-BAJ-EWD

JOHN BEL EDWARDS, ET AL.

                                               ORDER

       IT IS ORDERED that a scheduling conference is hereby set before United States

Magistrate Judge Erin Wilder-Doomes for June 25, 2020 at 1:00 P.M. in chambers.

       IT IS FURTHER ORDERED that a status report shall be filed not later than June 11,

2020. It shall be the duty of the attorney for plaintiff to provide the defendant(s) with a copy of

this order and attachment, and to prepare, sign, and file the status report in accordance with

Attachment A.1 The parties shall hold their FRCP 26(f) scheduling conference at least 21 days

before the date of the scheduling conference.

       No party may submit a separate status report without first obtaining leave of court for good

cause shown. Mere disagreements among parties with respect to any of the matters addressed in

the report should be set forth in the appropriate section of the joint status report.

        The Court will review the report prepared and filed in accordance with Attachment A in

advance of the conference to determine whether or not the scheduling conference should go

forward as scheduled, be reset, or be cancelled and a scheduling order issued based upon the report.

In the event there are no reported problems requiring court intervention and the parties have

provided a timely report setting forth applicable deadlines, the court will notify the parties that the

conference will not be held and that a scheduling order based on their submitted deadlines will be
           Case 3:20-cv-00283-BAJ-EWD            Document 9       05/08/20 Page 2 of 10



forthcoming. Unless the court issues an order cancelling the conference, the conference will be

held as scheduled.

          In accordance with Local Rule 26(b), the parties shall provide their initial disclosures to

the opposing party no later than 7 days before the date of the scheduling conference, unless a party

objects to initial disclosures during the FRCP 26(f) conference and states the objection in the status

report.

          Signed in Baton Rouge, Louisiana, on May 8, 2020.


                                               S
                                               ERIN WILDER-DOOMES
                                               UNITED STATES MAGISTRATE JUDGE




Enc.: Attachment A
      Consent Notice
      Case 3:20-cv-00283-BAJ-EWD             Document 9      05/08/20 Page 3 of 10



                                                                           ATTACHMENT A
                         UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


PLAINTIFF                                                         CIVIL ACTION

VERSUS
                                                                  NO.
DEFENDANT



                                     STATUS REPORT

A.   JURISDICTION

     What is the basis for the jurisdiction of the Court?

B.   BRIEF EXPLANATION OF THE CASE

     1.     Plaintiff claims:

     2.     Defendant claims:

C.   PENDING MOTIONS

     List any pending motion(s), the date filed, and the basis of the motion(s):

D.   ISSUES

     List the principal legal issues involved and indicate whether or not any of those issues are

     in dispute:

E.   DAMAGES

     Separately, for each party who claims damages or an offset, set forth the computation of

     damages or the offset:

            1.      Plaintiff’s calculation of damages:

            2.      Defendant’s calculation of offset and/or plaintiff’s damages:
      Case 3:20-cv-00283-BAJ-EWD               Document 9       05/08/20 Page 4 of 10



                                               4
              3.      Counterclaimant/cross claimant/third party’s calculation of damages:

F.   SERVICE:

     Identify any unresolved issues as to waiver or service of process, personal jurisdiction, or

     venue:

G.   DISCOVERY

     1.       Initial Disclosures:

              A.      Have the initial disclosures required under FRCP 26(a)(1) been completed?

                                       [ ] YES     [ ] NO

              In accordance with Local Rule 26(b), the parties shall provide their initial

              disclosures to the opposing party no later than 7 days before the date of the

              scheduling conference, unless a party objects to initial disclosures during the FRCP

              26(f) conference and states the objection below.

              B.      Do any parties object to initial disclosures?

                                       [ ] YES     [ ] NO

              For any party who answered yes, please explain your reasons for objecting.

     2.       Briefly describe any discovery that has been completed or is in progress:

              By plaintiff(s):

              By defendant(s):

     3.       Please describe any protective orders or other limitations on discovery that may be

              required/sought during the course of discovery. (For example: are there any

              confidential business records or medical records that will be sought?          Will

              information that is otherwise privileged be at issue?)
          Case 3:20-cv-00283-BAJ-EWD                    Document 9          05/08/20 Page 5 of 10



         4.       Discovery from experts:

                  Identify the subject matter(s) as to which expert testimony will be offered:

                  By plaintiff(s):

                  By defendant(s):

H.       PROPOSED SCHEDULING ORDER1

         1.       If the parties propose an alternative timeframe for exchanging initial disclosures,

                  please provide that proposed deadline:                                     .

         2.       Recommended deadlines to join other parties or to amend the pleadings:

                                                .2

         3.       Filing all discovery motions and completing all discovery except experts:

                                                .

         4.       Disclosure of identities and resumés of expert witnesses (if appropriate, you may

                  suggest different dates for disclosure of experts in different subject matters):

                           Plaintiff(s):                         .

                           Defendant(s):                         .

         5.       Exchange of expert reports:

                           Plaintiff(s):                     .

                           Defendant(s):                         .

         6.       Completion of discovery from experts:                             .



1
  The proposed scheduling order must include actual calendar dates rather than time periods that require calculation
(e.g. March 21, 2017 not 90 days before pretrial conference.
2
   Any proposed amended pleading shall be comprehensive and include all relevant allegations as revised,
supplemented or amended such that it will become the operative pleading without reference to any other document in
the record. Any amendment sought under Fed.R.Civ.P. 15(a)(2) requires leave of court whether or not the opposing
party consents even if filed before this deadline, however the movant shall advise whether the opposing party consents.
See LR 7(e).
          Case 3:20-cv-00283-BAJ-EWD                   Document 9         05/08/20 Page 6 of 10



         7.       Filing dispositive motions and Daubert motions:                             .

         8.       All remaining deadlines and the pre-trial conference and trial date will be included

                  in the initial scheduling order. The deadlines will be determined based on the

                  presiding judge’s schedule, within the following general parameters.3 The parties

                  should not provide any proposed dates for these remaining deadlines.

                  a.      Deadline to file pre-trial order (approximately 16 weeks after dispositive

                          motion deadline).

                  b.      Deadline to file motions in limine (approximately 20-22 weeks after

                          dispositive motion deadline).

                  c.      Deadline to file responses to motions in limine (approximately 22-24 weeks

                          after dispositive motion deadline).

                  d.      Deadline to file an affidavit of settlement efforts (approximately 22-24

                          weeks after dispositive motion deadline).

                  e.      Deadline to submit joint jury instructions, voir dire, verdict forms, and trial

                          briefs to the presiding judge (approximately 25-27 weeks after dispositive

                          motion deadline).

                  f.      Pre-trial conference date (approximately 18-20 weeks after dispositive

                          motion deadline).

                  g.      Trial date (approximately 27-29 weeks after dispositive motion deadline).




3
  The date ranges provided for the new deadlines, pre-trial conference, and trial date are a general guideline only.
The actual dates may vary depending on the complexity of a particular case. All requests for subsequent changes to
the deadlines set in the scheduling order under paragraph numbers 7 or 8 must be by motion directed to the presiding
judge.

Revised: 12/21/2015
          Case 3:20-cv-00283-BAJ-EWD               Document 9       05/08/20 Page 7 of 10



         9.       If the general outline of proposed deadlines does not fit the circumstances of your

                  particular case, please provide a proposed joint schedule of deadlines which is more

                  appropriate for your case.

I.       TRIAL

         1.    Has a demand for trial by jury been made?

                                           [ ] YES      [ ] NO

         2.       Estimate the number of days that trial will require.



J.       OTHER MATTERS

         Are there any specific problems the parties wish to address at the scheduling conference?

                                           [ ] YES      [ ] NO

                  i.     If the answer is yes, please explain:

                  ii.    If the answer is no, do the parties want the court to cancel the scheduling

                         conference and to enter a scheduling order based on the deadlines set out

                         in this report? CHECK “NO” IF YOU HAVE NOT SUBMITTED

                         JOINT PROPOSED DEADLINES.

                                           [ ] YES      [ ] NO

K.     SETTLEMENT

         1.       Please set forth what efforts, if any, the parties have made to settle this case to
                  date.

         2.       Do the parties wish to have a settlement conference:

                                           [ ] YES      [ ] NO




Revised: 12/21/2015
          Case 3:20-cv-00283-BAJ-EWD                 Document 9         05/08/20 Page 8 of 10



         If your answer is yes, at what stage of litigation would a settlement conference be most

         beneficial?


L.       CONSENT TO JURISDICTION BY A MAGISTRATE JUDGE

         You have the right to waive your right to proceed before a United States District Judge

         and may instead consent to proceed before a United States Magistrate Judge.

         Indicate whether, at this time, all parties will agree, pursuant to 28 U.S.C. § 636(c), to

         have a Magistrate Judge handle all the remaining pretrial aspects of this case and preside

         over a jury or bench trial, with appeal lying to the United States Court of Appeals for the

         Fifth Circuit.

                  All parties agree to jurisdiction by a Magistrate Judge of this court:

                                             [ ] YES       [ ] NO

If your response was “yes” to the preceding question, all attorneys and unrepresented

parties should sign the attached form to indicate your consent.




Report dated:
                                           Attorney(s) for Plaintiff(s)4 or Pro Se Plaintiff




4
 See Local Rule 11(a) regarding Signing of Pleadings, Motions and Other Papers and Local Rule 5(f) regarding
Certificate of Service.

Revised: 12/21/2015
        Case 3:20-cv-00283-BAJ-EWD              Document 9       05/08/20 Page 9 of 10




                 NOTICE OF RIGHT TO CONSENT TO DISPOSITION OF

                CIVIL CASE BY A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. 636(c), you are hereby notified that all of

the parties in this civil case may consent to allow a United States Magistrate Judge of this district

court to conduct any and all proceedings, including trial of the case and entry of a final judgment.

       You may consent by signing the form contained within the status report, or you may use

the attached form at any later stage of the proceedings should you decide at that time to proceed

before the United States Magistrate Judge. A copy of a consent form is enclosed and is also

available from the clerk of court. In the event all parties consent to proceed before the Magistrate

Judge, the signed consent form must be filed with the court electronically, but ONLY AFTER

ALL PARTIES HAVE SIGNED THE FORM.

       You should be aware that your decision to consent, or not to consent, to the disposition of

your case before a United States Magistrate Judge is entirely voluntary. Either the district judge or

the magistrate judge may again advise the parties of the availability of the magistrate judge, but in

doing so, shall also advise the parties that they are free to withhold consent without adverse

consequences.

       Please note that the parties may appeal the magistrate judge's decision directly to the court

of appeals in the same manner as an appeal from any other judgment of the district court.
        Case 3:20-cv-00283-BAJ-EWD              Document 9        05/08/20 Page 10 of 10




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

PLAINTIFF                                                              CIVIL ACTION

VERSUS
                                                                       NO.
DEFENDANT



   CONSENT TO PROCEED BEFORE A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. 636(c), the parties to the above captioned

civil proceeding hereby waive their right to proceed before a United States District Judge and

consent to have a United States Magistrate Judge conduct any and all further proceedings in the

case, including but not limited to the trial of the case, and order the entry of judgment in the case.

       The parties are aware that in accordance with 28 U.S.C. 636(c)(3), any aggrieved party

may appeal from the judgment directly to the United States Court of Appeals for the Fifth Circuit

in the same manner as an appeal from any other judgment of the district court.

      Date         Party Represented       Pro Se or Atty. Name         Pro Se or Atty. Signature




                                                                   -
